
	
		III
		109th CONGRESS
		2d Session
		S. RES. 471
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2006
			Mr. Coleman (for
			 himself, Ms. Landrieu, and
			 Mr. Craig) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing that, during National Foster
		  Care Month, the leaders of the Federal, State, and local governments should
		  provide leadership to improve the care given to children in foster care
		  programs. 
	
	
		Whereas more than 500,000 children are in foster care
			 programs throughout the United States;
		Whereas, while approximately 1/4 of
			 all children in foster care programs are available for adoption, only about
			 50,000 foster children are adopted each year;
		Whereas many of the children in foster care programs have
			 endured—
			(1)numerous years in
			 the foster care system; and
			(2)frequent moves to
			 and from foster homes;
			Whereas approximately 50 percent of foster care children
			 have been placed in foster care programs for longer than 1 year;
		Whereas 25 percent of foster care children have been
			 placed in foster care programs for at least 3 years;
		Whereas children who spend longer amounts of time in
			 foster care programs often experience worse outcomes than children who are
			 placed for shorter periods of time;
		Whereas children who spend time in foster care programs
			 are more likely to—
			(1)become teen
			 parents;
			(2)rely on public
			 assistance when they become adults; and
			(3)interact with the
			 criminal justice system;
			Whereas Federal, State, and local governments—
			(1)share a unique
			 relationship with foster children; and
			(2)have removed
			 children from their homes to better provide for the safety, permanency, and
			 well-being of the children;
			Whereas unfortunately, studies indicate that Federal,
			 State, and local governments have not been entirely successful in caring for
			 foster children;
		Whereas Congress recognizes the commitment of Federal,
			 State, and local governments to ensure the safety and permanency of children
			 placed in foster care programs; and
		Whereas every child deserves a loving family: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes—
				(A)May 2006 as
			 National Foster Care Month; and
				(B)that, during
			 National Foster Care Month, the leaders of the Federal, State, and local
			 governments should rededicate themselves to provide better care to the foster
			 children of the United States; and
				(2)resolves to
			 provide leadership to help identify the role that Federal, State, and local
			 governments should play to ensure that foster children receive appropriate
			 parenting throughout their entire childhood.
			
